UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53130 HEALTHY FAST FOOD, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 43-2092180 (IRS Employer Identification No.) 1075 American Pacific, Suite C, Henderson, Nevada 89074 (Address of principal executive offices)(Zip Code) (702) 448-5301 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,931,836 shares of Common Stock, $0.001 par value, as of August 16, 2010 HEALTHY FAST FOOD, INC. CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited June 30, 2010 December 31, 2009 ASSETS Current assets Cash $ $ Accounts receivable Due from U-Create Enterprises - Inventory Prepaid expenses Current assets from discontinued operations - Total current assets Leasehold improvements, property and equipment, net Other assets Deposits Deferred offering costs Other asset Other assets from discontinued operations Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities from discontinued operations Current portion of long-term debt Total current liabilities Deferred rent Deferred revenue Long-term capital lease Long-term liabilities from discontinued operations Total liabilities Commitments and contingencies Stockholders' equity Preferred stock; $0.001 par value; 25,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.001 par value; 100,000,000 shares authorized, 2,899,836 and 2,761,336 shares issued and outstanding at 06/30/10 and 12/31/09, respectively Additional paid-in capital Compensation payable in stock 16 19 Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 HEALTHY FAST FOOD, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Unaudited For the three months ended For the six months ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Restated Restated Revenues Restaurant sales, net of discounts $ Franchise royalties and fees - - Total revenues Restaurant operating costs Food, beverage and packaging costs Labor and related expenses Occupancy and related expenses Marketing and advertising General and administrative Officer compensation Investor relations fees - - Pre-opening costs Depreciation and amortization Total costs and expenses Loss from operations ) Interest expense ) Interest income - 34 Loss from continuing operations before income taxes ) Provision for income taxes - Loss from continuing operations ) Discontinued operations: (Income) expense from operations of discontinued Fresh and Fast restaurant component Income tax benefit - Gain (loss) on discontinued operations ) Net loss $ ) $ ) $ ) $ ) Earnings per share - basic Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations ) Net loss per common share - basic and fully diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 3 HEALTHY FAST FOOD, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited For the six months ended June 30, 2010 June 30, 2009 Restated Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net (loss) to net cash (used) by operating activities: Depreciation and amortization Share-based compensation - Loss on disposal of Fresh and Fast restaurant fixed assets - Changes in operating assets and liabilities: Accounts receivable - Inventory ) ) Prepaid expenses ) ) Current assets from discontinued operations Other assets from discontinued operations Accounts payable and accrued liabilities ) Accounts payable and accrued liabilities from discontinued operations ) ) Deferred revenue Deferred rent ) Long-term liabilities from discontinued operations ) ) Net cash (used) by operating activities ) ) Cash flows from investing activities: Tenant improvement allowance receivable - ) Due from U-Create Enterprises ) Deposits ) Purchase of fixed assets ) ) Other asset - Net cash (used) by investing activities ) ) Cash flows from financing activities: Deferred offering costs ) - Proceeds from exercise of warrants - Payments on capital lease obligation ) ) Net cash (used) by financing activities ) ) Net change in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Taxes paid $
